Citation Nr: 0611601	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  97-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for forehead scarring, claimed to have 
resulted from a fall during Department of Veterans Affairs 
Medical Center (VAMC) hospitalization in Wilkes-Barre, 
Pennsylvania, in April 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
April 1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In pertinent part, after the veteran filed claims in 1996 for 
§ 1151 benefits for low back and left knee disabilities, and 
forehead scarring, resulting from an April 1993 fall during 
VA hospitalization at a VA hospital, he appealed a subsequent 
December 1997 rating decision that denied these § 1151 
benefits claims.  In January 1999, he testified during a 
personal hearing at the RO regarding these claims (and in 
October 1997, testified regarding his other claims).

In August 2000, the Board remanded the veteran's claim for 
secondary service connection for bilateral defective hearing 
and his claimed § 1151 benefits appellate issues to the RO 
for additional evidentiary development.  A May 2003 rating 
decision granted benefits pursuant to § 1151 as to the 
veteran's low back and left knee disabilities, thus rendering 
these issues moot, and continued its denial as to the claims 
for secondary service connection for bilateral defective 
hearing and § 1151 benefits for forehead scarring.

In an October 2003 decision, the Board granted the veteran's 
claim for bilateral defective hearing as secondary to his 
service-connected chronic sinusitis. At that time, the Board 
remanded the issue of § 1151 benefits for forehead scarring 
to the RO for further development.

In March 2006, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In April 2006, it was determined 
that good or sufficient cause had been shown, and granted the 
veteran's motion to advance his appeal on the Board's docket. 


FINDING OF FACT

A preponderance of the competent and probative medical 
evidence of record is against a finding that VA medical care 
furnished to the appellant in April 1993, including residuals 
of a fall during his VA hospitalization at that time, caused 
forehead scarring.


CONCLUSION OF LAW

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed to have resulted from a fall while 
hospitalized at a Department of Veterans Affairs medical 
facility in April 1993, including forehead scarring, is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 
1151, 5100-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.358, 3.800 (1997); 38 C.F.R. §§ 3.102, 3.159, 3.358, 
3.361 (2005); 69 Fed. Reg. 46426, 46325 (Aug. 3, 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VA General Counsel has issued a precedent opinion 
interpreting the United States Court of Appeals for Veterans 
Claims (Court's) decision in Pelegrini.  In essence, and as 
pertinent herein, the General Counsel endorsed the notice 
requirements noted above, and held that, to comply with VCAA 
requirements, the Board must ensure that complying notice is 
provided unless the Board makes findings regarding the 
completeness of the record or as to other facts that would 
permit [a conclusion] that the notice error was harmless, 
including an enumeration of all evidence now missing from the 
record that must be a part of the record for the claimant to 
prevail on the claim.  See VAOPGCPREC 7-2004 (July 16, 2004). 

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's claim for benefits pursuant to § 1151 is being 
denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a March 2004 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
February 2000 statement of the case (SOC) and May 2003 and 
December 2005 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish benefits pursuant to § 1151 for 
forehead scarring due to a fall at a VAMC in April 1993 while 
hospitalized.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the May 2003 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

The veteran maintains that he sustained forehead scarring 
when he fell on or about April 12 or 13, 1993 while 
hospitalized at the VAMC in Wilkes-Barre, Pennsylvania, from 
March 31 to April 14, 1993.

In several statements the veteran appeared to concede that a 
vertical scar extending from the left forehead down to the 
exterior corner of the left eye was incurred in an injury 
sustained prior to the April 1993 VA incident in question; 
and that the only facial scarring for which he is claiming 
was caused by the April 1993 fall during VA hospitalization 
and was "at the bridge of the nose plus a raised scar or lump 
above..."  See, e.g., appellant's written statement (on a 
copy of a black and white facial photograph of him) received 
in April 2000; and a March 2000 VA Form 9, wherein he 
identified the scarring from the April 1993 fall as "at the 
bridge of my nose plus a raised scar or lump above the inside 
corner of the left eyebrow."  

The evidentiary record indicates that the veteran had a pre 
service history of a nasal fracture due to sports trauma.  
Private medical records dated in August 1937 indicate that 
the veteran was treated for a nasal fracture and abrasions 
and contusions.  When examined for pre-induction into service 
in October 1943, an old healed nasal fracture with malignment 
was noted.  Service medical records include a reported 
history of in-service nasal injury with ameliorative surgery.

Post service, soon after discharge, VA medical records 
indicate that additional ameliorative nasal surgeries were 
performed.  A January 1951 VA ear, nose, and throat (ENT) 
examination report indicates that the veteran had a scar 
along the lower border of the nasal bones and a scar at the 
top and right side of the nose.

During a May 1956 personal hearing at the RO, the veteran 
described in-service accidents when he exited a tank and was 
hit on the head by a turret door and when he was in a motor 
vehicle accident.

During a 1966 VA hospitalization, prior to the April 1993 VA 
hospitalization in question, a clinical evaluation revealed 
numerous cicatrices of the frontal scalp and face, noted as 
residuals of motor vehicular accident that occurred in 1965 
when the veteran was thrown through the windshield of the 
automobile in which he was riding.  Clinical examination 
during that 1966 VA hospitalization revealed scars located 
along the left frontal scalp extending from the external 
canthus to the left malar area; right malar area; lower lip; 
submaxillary area; left frontal scalp near mesial 
supraorbital area; bridge of the nose; and right mesial inner 
supraorbital area.

During a January 1976 VA examination, black-and-white 
photographs of the appellant's face from different angles 
were accomplished and associated with the claims files, and 
reveal facial scars that were clinically described in the 
examination report by letters that correspond to letters 
marked on one of the frontal photographs as follows:  There 
was a raised scar over the left eyebrow and scarring over the 
bridge of the veteran's nose.  Scar marked "A" was a 5 1/2 
inch, irregular scar, extending from the left forehead to the 
center of the canthal aspect of the left cheek; "B" was a 
3/4-inch, irregular, keloidal scar below the right eye inner 
canthus; "C" was a 3/4-inch, irregular, depressed scar at the 
nose bridge; "D" was a keloidal scar below the center of the 
lower lip; and "E" was a half inch, oblique scar of the left 
forehead.

The VA clinical records documenting the veteran's VA 
hospitalization from March 31, 1993 to April 14, 1993 
indicate he was treated for a fall on April 12, 1993, while a 
patient at the VAMC, but contain no reference to the veteran 
sustaining any fall or injuries to his head or face, or 
another body part.  An incident report (evidently added to 
the file in 1995) indicates that at approximately 2:30 a.m. 
on April 12, 1993, a nursing assistant found the veteran 
standing at the sink with his intravenous (I.V.) pole on the 
floor.  There was blood and the veteran said he fell.  A 
registered nurse was called.  The veteran was cleaned up and 
the record indicates that a physician was not notified 
because no injuries were noted. 

On May 3, 1993 a VA physical therapy record indicates that 
the veteran reported that he had "twisted" his left knee on 
the previous day.  On May 7, 1993, the veteran was seen with 
complaints of increased swelling in the left knee and it was 
reported that he had no recall of "re-injury".  A VA physical 
therapy note dated May 10, 1993 refers to treatment for 
degenerative joint disease of the "right" knee since April 
14, 1993.

According to a May 28, 1993 VA outpatient treatment record, 
the veteran reported that during April 1993 VA 
hospitalization, he fell over an I.V. stand, striking his 
back against his bed while an inpatient at the hospital in 
April 1993.  He said that the incident happened on the day 
prior to his discharge. 

A May 1994 VA medical record regarding the veteran's 
complaints of low back pain notes that he persistently 
interjected a story of falling at a VAMC a year earlier and 
that he was advised to file a lawsuit but declined.

In a November 1994 written statement, a VA physician stated 
that he saw the veteran for the first time and that there was 
no chart that showed why the veteran was being seen in 
orthopedics.  The doctor said that after the veteran left, a 
"second chart" was received that showed that the veteran 
apparently had an accident during an April 1993 
hospitalization and was being treated for left knee and low 
back pain. Reference was made to a 1993 X-ray of the back and 
an April 1993 X-ray of the left knee, both of which were said 
to show a great deal of osteoarthritis.  

A copy of a June 1995 request for prosthetic services at a VA 
hospital is of record that states that the veteran was 
eligible for such services due to back and knee injuries 
sustained in a 1993 fall while hospitalized.

A VA medical progress note dated in November 1995, and 
apparently written by the nursing assistant who prepared the 
April 1993 incident report and the veteran, is to the effect 
that he reported that he fell on April 12, 1993; that he was 
found standing at a sink in the dark, that an I.V. pole was 
on the floor; and that the I.V. lock had come out and there 
was blood.  It was noted that the nursing assistant did not 
see the veteran on the floor, she informed a nurse, and they 
cleaned him up.  He repeated that he fell.

In a December 1995 letter from the VAMC in question, it was 
stated that there was no record of a fall or injury in 
veteran's March to April 1993 hospitalization chart; that the 
involved nursing assistant remembered the incident, and that 
an accident report was not filed because no injuries were 
reported or seen (the bottom portion of the letter contains 
handwritten annotations by appellant).  It was said that the 
record showed that the veteran was seen on May 28, 1993 for 
treatment of injuries that he reported had occurred during 
the previous admission.

In September 1996, the RO received the veteran's claim for 
benefits for forehead scarring as due to his alleged fall at 
a VAMC in April 1993.

During a December 1998 VA dermatology examination, the 
veteran alleged that during the April 1993 VA 
hospitalization, he fell and was struck by an I.V. stand that 
cut him on the forehead.  For reasons not entirely clear to 
the examiner, reportedly, it was elected not to close the cut 
on the veteran's forehead and a scar resulted.  Clinically, 
there was a roughly linear scar, 1 inch by 3/8 inch on the 
left forehead, above the eyebrow.  The scar was described as 
somewhat hypopigmented, slightly tender, and moderately 
disfiguring.

During his January 1999 personal hearing at the RO, the 
veteran testified that he was hospitalized at the VAMC in 
Wilkes-Barre in 1993.  He said his I.V. was removed and the 
I.V. pole was left in the walkway between his bed and the 
bathroom.  He awoke at 2:30 a.m., got out of bed, hit his 
head on the pole, fell, and hit his knee on the pole that 
fell.  He called a nurse who found him on the floor.  He was 
treated the next day for these disorders and then discharged 
from the hospital.  The veteran indicated that he was told an 
accident report was prepared but none was actually filed 
until thirty months later.  The veteran said the nurse's 
statement that she found him at the sink was untrue but, in 
fact, she and another nurse picked him up off the floor and 
cleaned blood off his forehead.  He said he had a scar on his 
forehead and testified that the fall in question caused him 
to strike his "forehead and it did bleed." See Transcript, at 
page 4.

A March 2001 VA audiology examination report indicates that 
the first volume of the veteran's medical records indicates 
his medical history includes a high school injury in which he 
was hit in the face on the nose with a baseball in 1940.  

According to a March 2001 VA orthopedic examination report, 
the veteran gave a history of being treated at the VAMC in 
April 1993 and recalled stumbling on an I.V. stand in the 
middle of the night on April 12, 1993, when he fell and 
injured his forehead that started bleeding.  It was noted 
that nurses came to the room and dressed the wound, he was 
returned to bed, and then discharged on April 14, 1993.  It 
was further noted that the veteran had a 1 centimeter (cm.) 
scar over the nasal bridge on his forehead that was deeply 
tender but not adherent to the deeper structures.  The 
examiner opined that the forehead scar occurred following the 
fall the veteran described in 1993.

During a March 2001 VA dermatology examination, it was noted 
that the veteran reported colliding with an I.V. stand in the 
middle of the night and fell to the floor.  The examiner 
noted that the medical records included an incident report 
filed on April 12, 1993 that was clarified on November 30, 
1995 by a nurse involved.  The information provided that the 
veteran hit an I.V. pole and fell to the floor, was found 
with a lot of blood over his face, and was cleaned up.  There 
was no indication in the record of any suturing done and no 
description from that time of the lacerations or location of 
the lacerations.  The veteran expressly noted that he was 
unconcerned about scars on the left side of his face at the 
left lateral canthus and over the forehead that he said were 
due to an automobile accident when he was eleven years old.  
He was concerned about scars in the midface, in the vicinity 
of the nose and forehead.  He said that the scars were 
disfiguring, numb and lumpy and he was upset by their 
appearance.  

On examination, the examiner described two severely 
disfiguring, linear scars, one scar about an inch long over 
the nasal bridge and the other scar about an inch and a half 
long on the left forehead, superior to the left eye.  The 
examiner opined that the veteran had an accident with an I.V. 
pole in 1993 while hospitalized and that something occurred 
on his face that caused bleeding and had to be cleaned up.  
It was unclear to the examiner by the lesions were not 
sutured or described in greater detail.  The examiner was 
unable to state that the scars were due to the fall since 
there was no evidence showing any lacerations or their 
locations.

A November 2001 VA examination report was prepared by the 
recent orthopedic examiner and indicates that the veteran's 
medical records were thoroughly reviewed.  It was noted that 
the veteran had an accident on April 12, 1993 at 
approximately 2.30 a.m., while an in-patient at the VAMC in 
Wilkes-Barre, when he stumbled on an I.V.  It was noted that 
he sustained injuries to his forehead and exacerbated pain in 
his back and left knee.  The VA examiner said the veteran 
sustained a forehead scar secondary to the fall.

In a July 2003 VA partial medical record, the dermatologist, 
noted above, described a scar in the center of the veteran's 
forehead that was described in a March 2001 VA examination.  
The dermatologist said that it was clear from the hospital 
record that the veteran fell on his face while wheeling an 
I.V. stand and that there was blood over the face.  According 
to the dermatologist, that would seem to be evidence that 
there were lacerations on the face although "exactly their 
location and how deep they were it is true is not explained 
in the patent's medical record".  
 
In April 2004, the veteran underwent VA dermatological 
examination, performed by the dermatologist who previously 
examined him.  According to the examination report, the 
examiner was requested to review photographs of the veteran 
taken in 1976, but the veteran disputed the date of photos 
that were clearly labeled.  The examiner assumed that the VA 
claims file was correct and that the photos were from 1976, 
many years before the veteran's April 1993 fall.  The VA 
dermatologist said that the veteran's claim regarding facial 
scarring corresponded rather well to new scarring not shown 
on the 1976 black and white photographs.  It was noted that 
the veteran claimed an irregular, depressed scar 2.5 inches 
in diameter and sort of like an inverted "Y" over the nasal 
bridge that was quite deep.  It extended approximately 1/4 inch 
into the nasal tissue, bound-down tightly, and numb when 
palpated.  It was noted that this scar was not present in the 
1976 photos and was severely disfiguring.

Further, the veteran claimed a horizontal scar in the 
intraocular bridge.  It was noted that the 1976 pictures 
showed a normal skin fold in the intraocular area near the 
area where the veteran claimed a current scar, but the 
present appearance of this area was that of a scar 1.5 inches 
in length, horizontal, irregular, and deeply depressed into 
the surrounding tissue.  The veteran claimed numbness when 
the lesion was palpated.  The VA examiner found the present 
scar was much deeper than the skin fold shown in the 1976 
photos and it was moderately disfiguring.

Additionally, the veteran claimed scars on the medial 
forehead.  On examination, there were two vertical scars, 
somewhat irregular, one 3/4 of an inch long and the other 1 
inch long, depressed into the surrounding tissue about 1/8 of 
an inch and tender when palpated, that were not present on 
the 1976 photos.  These scar areas were numb when palpated 
and were moderately disfiguring.  The VA dermatologist said 
that the only discrepancy between the veteran's claims and 
what was observed from 1976 was the rather lumpy scar that 
was lateral on the left forehead and vertical that was 
present in 1976.  This scar was approximately 1 inch long by 
1/2 inch wide, rather lighter than the surrounding skin, and 
tender when palpated.  It was bound-down to the underlying 
tissue, tender when palpated and was severely disfiguring.

The VA examiner found no other facial scars as a result of 
the fall at the VAMC in 1993 claimed by the veteran.  In the 
VA examiner's opinion, "in the absence of any other 
information" and after reviewing the entire C-File, 
including the photographs taken in 1976, it was at least as 
likely as not that the new scars described on current 
examination were due to the veteran's fall at the VAMC in 
April 1993, with the exception of the lumpy lateral forehead 
scar that, despite the veteran's claim, appeared to be 
present in the 1976 photos.  Two color photographs of the 
veteran's face were added to the record at the time. 

In a December 2005 Addendum, the VA dermatologist who 
examined the veteran responded to the RO's request to clarify 
his recent medical opinion.  The VA dermatologist indicated 
that he reviewed seven volumes of medical records associated 
with the veteran's claim and that all of this material was 
"not made available in what was then called the veteran's C-
File when a C/P Examination was done in 2004" by him during 
the brief appointment time allocated for examination.  It was 
noted that in 2004, the veteran disputed much that was in his 
claims file and was emotionally labile and very agitated.  It 
was further noted that at the examination, the veteran 
specifically disputed the dates on the pictures in his claims 
file.  Upon review of the medical evidence, and upon clinical 
comparison of current facial scarring with facial scarring 
documented in clinical records/photographs prior to the April 
1993 VA hospitalization incident in question, the VA examiner 
said "clear black-and-white photos of the veteran's face 
from 1976 and from 2004 are reviewed and compared side-by-
side."  According to the VA examiner, "[i]t is apparent 
from these photos that scars labeled A,B,C,D, and F, were 
present in 1976 and caused, presumably, by [the veteran's] 
auto accident."  The VA examiner said that "on the basis of 
the materials now provided, which includes frontal and 
lateral clear, black-and-white photos labeled 1976 and 
2004", he was "forced to conclude that there are no facial 
scars present in 2004 [well after his fall in the USVAMC 
Wilkes-Barre] that were not present in 1976".

The veteran also submitted numerous copies of previously 
submitted or received documents, many annotated with his 
comments.  As well, he submitted copies of the photographs of 
his face that are in the file and said they were taken in 
1996, not in 1976




III.	Legal Analysis

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), as amended, that previously 
provided that, if a veteran suffers an injury or an 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service- 
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a).

As will be discussed below, the above statutory and 
regulatory provisions apply in the adjudication of claims for 
benefits under section 1151 that were filed on or before 
October 1, 1997.  Amendments were made to 38 C.F.R. §§ 3.358 
and 3.800.  See 69 Fed. Reg. 46,426, 46,433-435 (Aug. 3, 
2004) (codified at 38 C.F.R. §§ 3.358, 3.800, etc.).

The pertinent regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  Compensation 
is not payable if the additional disability or death results 
from the continuance or natural progress of the disease or 
injury for which the training, treatment, or hospitalization 
was authorized.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
that are certain to result from, or were intended to result 
from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board reiterates that earlier interpretations of the 
statute, embodied in regulations, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
to establish entitlement to benefits under 38 U.S.C.A. § 
1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions 
were invalidated by the Court in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998). However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  Then, as 
mentioned above, recent final amendments to 38 C.F.R. §§ 
3.358 and 3.800 were issued, at 69 Fed. Reg. 46,426, et seq. 
(Aug. 3, 2004).  At present, therefore, claims for benefits 
under section 1151 that were filed before October 1, 1997, 
must be adjudicated under the earlier version of the statute, 
and by the regulations that implement the earlier statutory 
language.  

The appellant herein filed his current claim seeking 
compensation benefits under 38 U.S.C.A. § 1151 for his low 
back disorder in September 1996, long before the legislative 
amendment of October 1, 1997.  Therefore, under the statute 
and the opinion of the General Counsel cited above, this 
claim must be adjudicated in accord with the earlier version 
of 38 U.S.C.A. § 1151 and the May 23, 1996, final regulation, 
as in effect at that time.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence would be 
required in order for this claim to be granted.

The Board is aware that, generally, whenever there is a 
change in law during the course of a claim and appeal, the 
Board considers both the former and the current criteria 
because, should a liberalized analysis be warranted under the 
revised provisions, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7- 
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

In this matter, the veteran clearly is placed at an advantage 
by having his claim decided under the previous provisions of 
the section 1151 statute, because that law, as interpreted in 
the Gardner litigation, did not require a showing of VA 
malpractice of some kind in order for the claimant to 
prevail.

As well, under the version of 38 U.S.C.A. § 1151 in effect at 
the time that the veteran filed his claim, the United States 
Court of Appeals for the Federal Circuit recently held that 
the statutory language does not require that the alleged 
injures were caused by actions of the VA but, instead, 
encompasses events that occur during a stay at a hospital.  
See Jackson v. Nicholson, No. 05-7057 (Fed. Cir. Dec. 30, 
2005).

Turning to the merits of the appellant's claim under 38 
U.S.C.A. § 1151, the law, as noted above, provides that 
compensation may be awarded in the same manner as if the 
additional disability or death is service connected.  The 
Court has consistently held that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2005).

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).  Moreover, and also consistent with the service-
connection analogy, since a section 1151 claim is a claim for 
disability compensation, a veteran is not only required to 
establish some type of injury/disability due to VA medical 
care, but "must still submit sufficient evidence of a causal 
nexus between that . . . event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet. App. 302, 305 (1998).  

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive, and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In meeting its 
responsibility to weigh the credibility and probative value 
of the evidence, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion,"  Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when it is 
unsupported by clinical evidence, Black v. Brown, 5 Vet. App. 
177, 180 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion,"  Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when it is 
unsupported by clinical evidence, Black v. Brown, 5 Vet. App. 
177, 180 (1995).

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court has made this clear in numerous cases.  See, e.g 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). 
In other words, without our doubting for a moment the 
sincerity of the veteran's accounts of his medical problems, 
we must be mindful that only medical professionals may make 
valid medical assessments of his condition, his current 
disability, and the etiology thereof.

The appellant asserts that he sustained forehead scarring as 
a result of a fall on or about April 12, 1993, during VA 
hospitalization from March 31 to April 14, 1993.  As noted 
above, the medical evidence documents that there were no 
complaints of forehead scarring prior to April 1993 however, 
that is not to say that there is no evidence of any forehead 
scarring prior to April 1993.  In this regard, the record 
shows that 1976 black-and-white photographs of the veteran's 
face taken during VA examination reflect facial scars labeled 
on the photograph as A through E, and described in the 
accompanying examination report.  Accordingly, the record 
does establish the presence of some forehead scarring prior 
to the veteran's hospitalization in April 1993.  The question 
on appeal, therefore, is whether the veteran's alleged fall 
during VA hospitalization from March to April 1993 aggravated 
this pre-existing disability, or caused some additional 
disability.

Upon review of the medical evidence of record, it is the 
Board's conclusion that the appellant has not presented 
competent medical evidence to support his claim for benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, that 
forehead scarring resulted from a fall during hospitalization 
in April 1993 at a VA medical facility. Certainly, it must be 
acknowledged that the appellant's subjective complaints of 
forehead scarring began following that hospitalization.  
Nevertheless, the fact that one event followed another does 
not mean that the first caused the second.  More important, 
however, in order to establish entitlement to benefits under 
38 U.S.C.A. § 1151, the evidence must show "additional 
disability" as a result of the treatment in question.  This, 
at bottom, is a medical determination, and the competent 
medical evidence of record fails to show any causal 
relationship between current low back disability and the 
treatment in question.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the April 2004 VA examiner.  That medical 
specialist not only reviewed and explained the previous 
medical evidence of record, but also presented a thorough and 
well-documented analysis in support of his conclusion, as set 
forth in the December 2005 examination Addendum.  In so 
doing, we do recognize that in April 2004, the VA examiner 
did not precisely respond to the RO's query as to whether "it 
is as likely as not" that there was additional disability 
incurred in the November 1994 hospitalization.  Instead, the 
medical expert rendered his opinion that "in the absence of 
any other information", it was as likely as not that that 
the new scars identified on examination were due to the 
veteran's fall at the VAMC in 1993, aside from the lumpy 
lateral forehead scar.   

However, in the December 2005 Addendum, the VA dermatology 
expert expressly ruled out any reasonable probability that 
additional disability resulted from the April 1993 
hospitalization.  Among the phrases and statements which 
buttress this conclusion are "clear black-and-white photos 
of the veteran's face from 1976 and from 2004 are reviewed 
and compared side-by-side" and that "[i]t is apparent from 
these photos that scars labeled A,B,C,D, and F, were present 
in 1976 and caused, presumably, by [the veteran's] auto 
accident."  The VA examiner also said that "on the basis of 
the materials now provided, which includes frontal and 
lateral clear, black-and-white photos labeled 1976 and 
2004", the medical specialist was "forced to conclude that 
there are no facial scars present in 2004 [well after his 
fall in the USVAMC Wilkes-Barre] that were not present in 
1976".

Therefore, the Board finds that the physician's initial 
expression does not denote equipoise in the medical evidence, 
and that the overall import of his opinion is unequivocally 
against the theory of the claim.

In support of his claim, the veteran would point to the 
medical opinion from March and November 2001 VA orthopedic 
examiner, to the effect that, upon review of the appellant's 
medical records, there was evidence that his disability 
(forehead scarring) was consequent to the April 1993 fall 
while hospitalized at the VAMC.

A careful review of the March and November 2001 VA orthopedic 
examination reports reveal that, while supporting the 
veteran's claim, this medical opinion does little more than 
suggest that additional disability resulting from the April 
1993 hospitalization was possible.  Nevertheless, while the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although upon an initial review the examiner's reports appear 
to support the appellant's claim, a close reading shows that 
they do not.  His opinions are both equivocal and speculative 
and, at most, do little more than propose that it is possible 
that the veteran sustained additional disability as a result 
of the April 1993 hospitalization.  He does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to benefits establish benefits 
pursuant to 38 U.S.C.A. § 1151.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Here, the Board accepts the opinion of the 
VA dermatologist who repeatedly examined the veteran, 
carefully reviewed the pertinent medical records, and 
original black-and-white facial photographs, and factually 
delineated the pertinent evidence in rendering his conclusion 
in December 2005.  See Bloom v. West, Black v. Brown, 
Schoolman v. West, supra.

As to the other physicians who reported the veteran's onset 
of forehead scarring after April 1993, that fact alone is of 
no meaningful consequence in the context of this claim.  Such 
statements merely relate a fact, i.e., the timing of the 
veteran's complaints.  They do not identify any specific 
disability related to the veteran's fall while hospitalized 
in April 1993.  Furthermore, as to those forehead scars 
actually diagnosed, the record contains no indication that 
any medical professional is of the opinion that the appellant 
had incurred any of these as a consequence of the fall while 
hospitalized April 1993, or that any which existed prior to 
April 1993 were made worse by VA treatment.  The only items 
of evidence supporting the presence of a causal relationship 
between the veteran's fall while hospitalized in April 1993 
and any specific forehead scar disability are the appellant's 
statements to that effect, on his own and through counsel.  
He, however, has not shown that he possesses the technical 
competence to establish such an etiological relationship.

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The Court has reiterated this requirement many times, 
as in the cases cited above.  All that the veteran has 
presented in this case are his assertions regarding the cause 
of his forehead scar problems.  Such evidence, however, is 
not sufficient to establish entitlement to the claimed 
benefit.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen, supra.  
See also Espiritu v. Derwinski, 2 Vet. App. at 492; Moray v. 
Brown, 5 Vet. App. 211 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The medical 
events in this case have been extensively documented, as set 
forth above.  In the opinion of the Board, the record lacks 
probative medical evidence sufficient to place at least in 
equipoise, or approximate balance, the veteran's contention 
that he incurred additional disability as a result of the 
fall he incurred while hospitalized in April 1993.  
Accordingly, it is the Board's conclusion that the 
preponderance of the competent and probative evidence of 
record is against the appellant's claim for section 1151 
benefits for forehead scarring as a result of a fall while 
hospitalized at a VA medical facility in April 1993. 

In summary, compensation is not warranted for forehead scars 
claimed by the appellant as due to his fall while 
hospitalized at a VA medical facility, because the weight of 
the evidence preponderates against a grant of these benefits 
under 38 U.S.C.A. § 1151.  In reaching this conclusion, the 
Board has considered the applicability of our longstanding 
reasonable-doubt/benefit- of-the-doubt doctrine. We are 
sympathetic with the appellant's forehead scar problems, and 
understand his concerns, but the competent medical evidence 
of record does not place his claim in relative equipoise.  As 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for forehead 
scarring, claimed to have resulted from a fall during an 
April 1993 hospitalization at a VA medical center in Wilkes-
Barre, Pennsylvania, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board `of Veterans' Appeals




 Department of Veterans Affairs


